 1                                                                                                       O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   GCIU-EMPLOYER RETIREMENT      Case No. 2:16-cv-00100-ODW (AFMx)
     FUND AND BOARD OF TRUSTEES OF
12   THE GCIU-EMPLOYER RETIREMENT
13   FUND,                         ORDER DENYING PARTIES’
                                   MOTION FOR ATTORNEY FEES
14                Plaintiff,
                                   AND NON-TAXABLE COSTS
15        v.                       WITHOUT PREJUDICE [212], [213],
     QUAD/GRAPHICS, INC.,          [216], [217]
16
17                         Defendants.
18
19          Following the Court’s entry of judgment (ECF No. 209), Defendant moved to
20   recover their attorneys’ fees and non-taxable costs. (See Def.’s Mot. for Att’y Fees,
21   ECF No. 212.)        Subsequently, Plaintiff moved to recover its entitled costs and
22   attorneys’ fees and non-taxable costs. (See Pls.’ Mot. for Atty’s Fees, ECF No. 216.)
23   Thereafter Defendant filed a notice of appeal to the Ninth Circuit (ECF No. 221).1
24          When an appeal on the merits is filed, a district court has discretion to rule on a
25   claim for fees, defer its ruling on the motion, or deny the motion without prejudice
26   and direct a new filing period for filing after the claim has been resolved. Fed. R. Civ.
27
28   1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1   P. 54(d)(2), Advisory Committee Notes (1993 Amendment); Dufour v. Allen,
 2   No. 2:14-cv-5616 CA (SSx), 2015 WL 12819170, at *2 (C.D. Cal. Jan. 26, 2015)
 3   (“[A] district court has the discretion to defer consideration of an attorneys’ fee
 4   motion until resolution of the underlying case’s appeal.”). “Particularly if the claim
 5   for fees involves substantial issues or is likely to be affected by the appellate decision,
 6   the district court may prefer to defer consideration of the claim for fees until after the
 7   appeal is resolved.”      Fed. R. Civ. P. 58, Advisory Committee Notes (1993
 8   Amendment). “District courts have exercised their discretion to defer ruling on a
 9   motion for attorneys’ fees, or to deny the motion without prejudice to being renewed
10   following disposition of the appeal.”      Pacing Techs., LLC v. Garmin Int’l, Inc.,
11   No. 12-cv-1067-BEN (JLB), 2014 WL 2872219, at *2 (S.D. Cal. June 24, 2014).
12         Given the nature of Defendant’s appeal, and upon consideration of the Parties’
13   Motions for Attorney Fees and Non-Taxable Costs (ECF Nos. 212, 213, 216, 217), the
14   Court DENIES WITHOUT PREJUDICE the Parties’ Motions.                       If appropriate,
15   Parties may renew their motions within 30 days of the entry of the Ninth Circuit’s
16   Mandate on the pending appeal.
17
18   IT IS SO ORDERED.
19
20         December 20, 2019
21                                           ____________________________________
22                                                     OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                  2
